10/21/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                              Case Number: DA 21-0140


                                        DA 21-0140
                                     _________________

 SUTEY OIL COMPANY, INC.,

              Plaintiff, Appellee,
              and Cross-Appellant,

       v.
                                                                         ORDER
 MONROE’S HIGH COUNTRY TRAVEL
 PLAZA, LLC, a Montana Limited Liability
 Company, and MARVIN MONROE,

              Defendants and Appellants.
                                _________________

       Pursuant to Appellants’ motion for an extension of time within which to file their reply and
response to cross-appeal brief, and good cause appearing, ,
       IT IS HEREBY ORDERED that Appellant’s motion for extension is GRANTED.
Appellant has until December1, 2021, within which to file their reply and response to
cross-appeal brief.
       No further extensions will be granted.




                                                                                   Electronically signed by:
                                                                                         Mike McGrath
                                                                            Chief Justice, Montana Supreme Court
                                                                                       October 21 2021